DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered.
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 18-19, 21-22, and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US 2008/0110672 A1) further in view of Lombard et al. (US 2013/0178985 A1) as evidenced by Meyer-Berg (US 2015/0049443 A1).

Regarding claim 10, Ryan discloses a mounted electronic consumer product control device (as discussed in Paragraphs [0011] and [0035]) comprising:
a front housing portion (Fig. 1 element 122);
a mounted portion (Fig. 1 element 110);
at least one magnet (Fig. 1 element 126) located on one of the mounted portion or the front housing portion (as shown in Fig. 1);
at least one fastener (Fig. 1 element 114) comprising a ferrous component (as discussed [0020]) located in the other of the front housing or the mounted portion (as seen in Fig. 1), wherein the location of the at least one magnet and the ferrous component of the at least one fastener in the respective portions correspond to each other for self-alignment such that when in proximity to each other the attractive force between the at least one magnet and the ferrous component of the at least one fastener guides the fastener to engage with and releasably retain the front housing portion to the mounted portion for operative connection of the user interface to thereby allow the processor to determine the set of device nodes that are in operative connection with the mounted electronic consumer product control device (as discussed in Paragraphs [0008]-[0010] [0026], and [0029] wherein the magnetic attraction of the magnets to the ferrous component of the fastener will self-align to attach the housing portion to the mounted portion in the depression 124B and wherein powering the device would allow the processor to determine the set of nodes connected).
Ryan does not expressly disclose a user interface including a display region having an array of configurable button elements that configure a displayed button panel automatically based on the number and type of consumer products in a network of controllable devices, the user interface being operatively connected to a processor adapted to operate in accordance with a predetermined instruction set, said processor, in conjunction with said instruction set, being adapted to determine a set of device nodes in a wireless network of controllable devices that are in operative connection with the mounted electronic consumer product control device for a user to control via the user interface wherein the user interface is adapted for one of the processor or a user to activate a predetermined set of the button elements corresponding to a selection of the determined set of device nodes wherein only the activated set of buttons elements are displayed, and, as such, to configure the displayed button panel of the display region.
Lombard teaches a user interface (Fig. 2 element 40) including a display region (Fig. 2 element 38) having an array of configurable button elements (Fig. 2  element 36 and as discussed in Paragraph [0025]) operatively connected to a processor (Fig. 3 element 44) in the form of a control printed circuit board (PCB) (wherein Lombard discloses a system-on-chip (SoC) processor as discussed in Paragraph [0027] and the examiner notes that it is well known and common in the art for a SoC to be disposed on a printed circuit board as evidenced by at least Meyer-Berg Paragraph [0027]) adapted to operate in accordance with a predetermined instruction set (as discussed in Paragraph [0027]), said processor, in conjunction with said instruction set, being adapted to determine a set of device nodes in a wireless network of controllable devices (Fig. 2 element 15) that are in operative connection with the mounted electronic consumer product control device for a user to control via the user interface (as discussed in Paragraphs [0023] and [0034]) wherein the user interface is adapted for one of the processor or a user to activate a predetermined set of the button elements corresponding to a selection of the determined set of device nodes wherein only the activated set of button elements are displayed (as described in at least Paragraphs [0027], [0034], [0040], [0044], and [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a controller having a user interface such as that taught by Lombard in the device of Ryan as is suggested by Ryan in Paragraph [0011] wherein a suggested device is a control panel (i.e. an HVAC controller as disclosed by Lombard) known in the art to commonly comprise a user interface for operation of controls.
The examiner further notes that the limitations of “configure a displayed button panel automatically based on the number and type of consumer products in a network of controllable devices” and “to configure the displayed button panel of the display region” are interpreted to be intended usages of the product as claimed, and the product as disclosed by the prior art has the ability to so perform, as such a usage is a matter of programming the product.  In the case of product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).
Regarding claim 18, Ryan in view of Lombard discloses the device as set forth in claim 10 above and further wherein the at least one fastener comprises one or a combination of: screws; self-tapping screws; lugs; dowels; metal plates; or other magnets (as shown in Ryan Fig. 1 and discussed in Paragraph [0020] wherein the fastener is disclosed to be a metal plate).

Regarding claim 19, Ryan in view of Lombard discloses the device as set forth in claim 10 above and further wherein the attractive magnetic force is applied between the at least one magnet and a head portion of the at least one fastener (as discussed in Ryan Paragraph [0020]).

Regarding claim 21, Ryan in view of Lombard discloses the device as set forth in claim 10 above and further wherein at least one or more magnets are located in the peripheral edges of their respective portion (as shown in Ryan Fig. 1 wherein the multiple magnets are shown at the periphery of element 124B) and at least one or more fasteners are located in corresponding peripheral edges of their respective portion for corresponding alignment with the at least one or more magnets (as shown in Ryan Fig. 1 wherein element 114 is located at the periphery of element 112).

Regarding claim 22, Ryan in view of Lombard discloses the device as set forth in claim 10 above and further wherein the device comprises a control panel
Ryan does not expressly disclose the device to be one of: 
a thermostat; 
a lighting control panel; 
an appliance control panel;
a relay control panel; 
a window covering control panel; 
a security system control panel; 
a lighting switch panel, however one of ordinary skill in the art before the effective filing date would have found it obvious that the control panel of Ryan may be one of a lighting control panel, an appliance control panel, or any other suitable control panel as discussed in Ryan Paragraph [0011].
Lombard teaches wherein the device may be a thermostat (as discussed in Paragraph [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the thermostat as taught by Lombard would meet the definition of a suitable control panel as disclosed by Ryan, and one of ordinary skill in the art would have been motivated to make the modification of Ryan with the thermostat as taught by Lombard as was previously set forth in claim 10 above.

Regarding claim 25, Ryan in view of Lombard discloses the device as set forth in claim 10 above.
Ryan does not expressly disclose wherein the user interface further comprises a display operatively associated with the array of configurable button elements which is adapted to display the set of activated button elements.
Lombard teaches wherein the user interface further comprises a display operatively associated with the array of configurable button elements (Fig. 2 elements 56 as discussed in Paragraph [0027]) which is adapted to display the set of activated button elements (as described in at least Paragraphs [0027], [0034], [0040], [0044], and [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a display associated with the button elements at taught by Lombard in the device of Ryan in order to provide a user with an interface to control various connected devices.

Regarding claim 26, Ryan in view of Lombard discloses the device as set forth in claim 10 above.
Ryan does not expressly disclose wherein the location of activated button elements upon the display region is predetermined by the processor to be in a radially balanced arrangement, however, in the absence of a showing of criticality or an explanation of how said arrangement solves some particular problem or is for some purpose, it appears that the locations of activated button elements appears to be merely an aesthetic implementation and the invention would perform equally well with the buttons elements on the display region in any arrangement, and further it would have been obvious for one of ordinary skill in the art to arrange the activated button arrangements in a radially balanced arrangement in order to provide an aesthetically pleasing user experience since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding claim 27, Ryan in view of Lombard discloses the device as set forth in claim 25 above.
Ryan does not expressly disclose wherein the display for each button element comprises one or a combination of: a matrix of one or a combination of LED's, OLED's, incandescent or similar light sources; icons illuminated by the matrix; icons illuminated by a single light source.
Lombard teaches wherein the display for each button element comprises one or a combination of: 
a matrix of one or a combination of LED's, OLED's (as discussed in Paragraph [0025]), incandescent or similar light sources; 
icons illuminated by the matrix; 
icons illuminated by a single light source.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a display associated with the button elements at taught by Lombard in the device of Ryan in order to provide a user with visual display to interface with the button elements.

Regarding claim 28, Ryan in view of Lombard discloses the device as set forth in claim 10 above.
Ryan does not expressly disclose wherein the predetermined set of the button elements is activated by the user utilizing one or a combination of: 
a gesture-recognition sensor; and, 
a touch interface.
Lombard teaches wherein the predetermined set of the button elements is activated by the user utilizing one or a combination of: a gesture-recognition sensor; and, a touch interface (as discussed in Paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a touch interface to activate button elements as taught by Lombard in the device of Ryan in order to provide a means of interacting with the device.

Regarding claim 30, Ryan in view of Lombard discloses the device as set forth in claim 10 above.
Ryan does not expressly disclose wherein the button elements operate conditionally on a functional state of other button elements.
Lombard teaches wherein the button elements operate conditionally on a functional state of other button elements (as discussed in at least Paragraphs [0044]-[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to allow the buttons to operate conditionally on a functional state of other button elements as required by the mode of operation of the device (as suggested in Lombard Paragraphs [0044]-[0048]).


Response to Arguments

Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive. The applicant has argued that the Lombard reference is silent on the limitation of wherein a user interface including a display region having an array of configurable button elements that configure a displayed button panel automatically configured to the number and type of consumer products, however the examiner respectfully disagrees.  As set forth in Paragraph [0025] of the reference, and depicted in at least Fig. 6, the Lombard reference discloses that a touch screen can display an array of configurable button elements to control consumer products.
The applicant has also argued that the combination of the Ryan and Lombard references does not disclose “a processor in the form of a control printed circuit board (PCB)” however the examiner respectfully disagrees.  As set forth above, it is common in the art for a system-on-chip processor, such as that disclosed by Lombard, to be disposed on a printed circuit board, as is evidenced by the Meyer-Berg reference.  This interpretation is further supported by Paragraph [0027] of the Lombard reference which indicates that other processor types may be used as the processor in the reference, and as such any well known processor capable of performing the needed computations would be an acceptable substitution.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841